DETAILED ACTION
	Claims 26-46 are pending and under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 12/29/2020 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claim 31 is objected to because of the following informalities:  in line 1, “and” should be deleted.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “the packaging,” but there is no clear antecedent basis for this limitation since claim 40, from which claim 42 depends, recites only a “package,” and it is unclear if the packaging of claim 42 refers to an element other than the package of claim 40.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-34, 36-37, 39, and 40-41 are rejected under 35 U.S.C. 103 as unpatentable over Clineff et al. (US Pat. Pub. 2008/0187571; of record in IDS) in view of Borden (US Pat. No. 8,506,981; of record in IDS). 
As to claims 26-34, 36-37, 39, and 40-41, Clineff discloses a bone repair composition (Abstract) comprising collagen, calcium phosphate, and bioactive glass (paragraph 13), wherein the collagen may be Type I collage (claim 34)(paragraph 52) and the calcium phosphate may be may be tricalcium phosphate (identified by the present specification as a “bone growth stimulator” at paragraph 36 as published)(paragraph 64).  The collagen, tricalcium phosphate, and bioactive glass are combined by blending to form a substantially homogeneous mixture (a “particulate dispersion” of the base claims)(paragraph 58).  Clineff further teaches a kit (claims 40-41) comprising the bone repair composition (paragraph 15) including a delivery apparatus (“package”) for holding the composition (paragraph 60), and also teaches that the bone graft material may be sterilized (paragraph 80).  The tricalcium phosphate particles have a diameter of 0.25mm-1mm, or 250-1000 microns, which overlaps or encompasses the recited ranges of claims 26-28 (paragraph 51).  Clineff teaches that the collagen is 5-25% by weight of the composition (see claim 10 of Clineff), which overlaps the recited range of claim 26.  The bioactive glass may be about 5-40 wt% of the composition and the tricalcium phosphate 50-90 wt%, said ranges overlapping or encompassing the recited ranges of claim 26 (see claim 10 of Clineff).  Clineff further teaches a kit comprising the bone repair composition (paragraph 15) including a delivery apparatus (“package”) for holding the composition (paragraph 60)(claims 40-41).  
As to claims 30 and 41, the composition may be configured as a rectangular strip (paragraph 112 and Figure 2).  
Regarding claims 31-33, Clineff teaches an embodiment wherein the composition is formed by freeze drying an aqueous homogeneous mixture that is then crosslinked to form a crosslinked dispersion (claim 32) that is the bone repair composition (paragraph 58).  Claims 31-33 are written in the form of product by process claims and as such their patentability is determined by the structure of the composition as claimed and not by the recited steps by which the composition is produced.  See MPEP 2133.  Here, the Clineff bone repair composition is formed by mixing the same ingredients recited by the claims followed by the same steps of freeze drying followed by crosslinking that are recited by claim 33 as discussed at paragraph 58.  The structure resulting from the Clineff process steps is viewed as reading on the composition of claims 31-33 regardless of whether it is the collagen (as recited by claim 31) or another ingredient that is first blended into an aqueous dispersion before incorporation into the particulate dispersion.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
Regarding claims 36-37 and 39, Clineff further teaches a method for repairing a bone defect comprising the bone repair composition to the site of a defective bony space in need of restoration, and wherein the composition is wetted (“hydrated”) prior to administration (claims 46-47 of Clineff).  Clineff further teaches that blood may be used to hydrate the composition (paragraph 117).  
As to claims 26-34, 36-37, 39, and 40-41, while Clineff further teaches that any size of glass particles is suitable (paragraph 55), Clineff does not further expressly disclose the size range recited by claim 26.  Nor does Clineff expressly teach the development of hydroxyapatite upon implantation (claim 29).  Regarding claim 39, while Clineff discusses prior art bone repair compositions for treating comminuted fractures (paragraph 5)(which may be either a simple fracture or a compound fracture of claim 17), relative to which the Clineff compositions are intended to be an improvement (paragraph 11), Clineff does not expressly disclose the type of bone injury for which the repair composition taught therein is to be used.  
Borden discloses bioactive glass particles that are useful for bone healing (column 1, 2nd paragraph), and teaches that glass particles with a diameter of about 355-500 microns (which overlaps the claimed range) are especially good at improving the rate of bone formation, fusion, and healing (column 3, last full paragraph and claim 6).  
As to claims 26-34, 36-37, 39, and 40-41, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the collagen bone repair composition of Clineff by selecting bioactive glass particles having a range within the claimed range, since Borden teaches that glass particles of such a dimeter are especially good at improving bone healing.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The resulting modified prior art composition will develop a hydroxyapatite surface layer upon implantation (claim 29) because it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  
	Regarding claim 39, it further would have been prima facie obvious to use the bone repair composition to treat a fracture such as a simple fracture or compound fracture, since Clineff discloses that the composition taught therein is intended to be an improvement over prior art compositions that are disclosed as being useful for repairing fractures, such that the skilled artisan reasonably would have expected that the composition of Clineff and Borden as combined supra also would be useful for repairing such fractures.  
Claim 35 is rejected under 35 U.S.C. 103 as unpatentable over Clineff et al. (US Pat. Pub. 2008/0187571; of record in IDS) in view of Borden (US Pat. No. 8,506,981; of record in IDS) as applied to claims 26-34, 36-37, 39, and 40-41 above, and further in view of Yannas (US Pat. No. 4,280,954). 
The teachings of Clineff and Borden are relied upon as discussed above, but they do not further expressly disclose that the composition comprises a type I collagen-glycosaminoglycan coprecipitate.  
Yannas discloses a composite material comprising crosslinked collagen-mucopolysaccaride for use in prostheses having controlled biodegradability (resorption (Abstract), wherein the mucopolysaccharide may be chondroitin 4 sulfate or chondroitin 6 sulfate (column 2, 3rd full paragraph) which will result in a collagen-chondroitin sulfate coprecipitate.  Yannas teaches that the addition of a mucopolysaccaride results in a composite that retains the advantageous properties of native collagen while also exhibiting superior mechanical properties, and that crosslinking can be carried out to provide any desired degree of increased resistance to resorption, resulting in heretofore unavailable design flexibility for surgical prostheses (column 3, 1st full paragraph). Yannas teaches that the mucopolysaccharide must be bound to the collagen in the amount of at least about 0.5 wt% and up to 28 wt% in order to obtain a significant increase in collagen resorption (column 7, last full paragraph).  
As to claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the collagen bone repair composition of Clineff and Borden as combined supra by incorporating a type I collagen-chondroitin 4 sulfate or chondroitin 6 sulfate composite material to impart enhanced mechanical properties to the composition, since Yannas teaches that such a composite material possesses enhanced mechanical properties and unparalleled design flexibility for surgical prostheses that can be tuned to provide any desired resistance to unwanted resorption.  Yanna’s explicit teaching of an advantage to a collagen/glycosaminoglycan coprecipitate in a surgical prosthesis over a collagen-only material establishes a strong case of prima facie obviousness, because the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Clineff et al. (US Pat. Pub. 2008/0187571) in view of Borden (US Pat. No. 8,506,981) as applied to claims 26-34, 36-37, 39, and 40-41 above, and further in view of D’Antonio et al. (US Pat. Pub. 2010/0098673).
The teachings of Clineff and Borden are relied upon as discussed above, but they do not further expressly disclose that the blood used to hydrate the composition is autologous blood as recited by claim 38.
D’Antonio discloses bone graft compositions to repair bone comprising calcium phosphate and collagen (Abstract) wherein the composition is hydrated with blood (paragraph 93) that may be autologous blood (claim 35 of D’Antonio).   
Regarding claim 38, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to select blood that is autologous for hydrating the composition, since Clineff expressly suggests using blood to hydrate the composition and D’Antonio establishes that it was known to use blood that is autologous to hydrate a bone repair composition, and the skilled artisan would have recognized that it would be convenient to obtain the blood from the subject to whom the bone repair composition is administered rather than have to obtain it from a third party.  
Claims 42-44 are rejected under 35 U.S.C. 103 as unpatentable over Clineff et al. (US Pat. Pub. 2008/0187571) in view of Borden (US Pat. No. 8,506,981) as applied to claims 26-34, 36-37, 39, and 40-41 above, and further in view of Bagga (US Pat. No. 8,567,162; of record in IDS).
The teachings of Clineff and Borden are relied upon as discussed above.  Clineff further teaches that the bone repair composition can be prepared in a wide variety of shapes and sizes using standard molding techniques (paragraph 84), but the cited references do not further expressly disclose that the packaging includes a tray fitting the shape of the composition (claim 42) and which has grip regions to facilitate access (claim 43) along with a support region holding the composition above the tray bottom (claim 44).
Bagga discloses a tray for molding bone graft materials into shapes (abstract; column 8, 1st full paragraph; Figures 5B and 5C).  The tray includes grip regions to facilitate access (column 15, 4th full paragraph), and a support region to hold the composition above the tray bottom (column 18, 1st full paragraph and Figure 7L).
As to claims 42-44, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the collagen bone repair composition and associated packaging of Clineff and Borden as combined supra by including a tray configured to fit the shape of the bone repair composition wherein the tray includes grip regions and support regions as recited by the present claims, since Bagga expressly teaches such a tray for holding a bone repair composition and the skilled artisan would have recognized that it would be advantageous to package the bone repair composition using such a package in order to obtain a package that is easy to hold onto and snugly hold the bone repair composition due to being configured to fit its shape.  
Claims 45-46 are rejected under 35 U.S.C. 103 as unpatentable over Clineff et al. (US Pat. Pub. 2008/0187571) in view of Borden (US Pat. No. 8,506,981) as applied to claims 26-34, 36-37, 39, and 40-41 above, and further in view of Cooper (US Pat. Pub. 2002/0112981; of record in IDS).
The teachings of Clineff and Borden are relied upon as discussed above, but they do not further expressly teach the inclusion of a cover that can be sealed with a sheet to hold a tray (claim 24) or that the package comprises high density polyethylene (claim 25).
Cooper discloses that a tray used to hold a bone graft composition should be held in an outer tray (a “cover”) to maintain sterility (Abstract and paragraph 6) and that the cover is covered with a spunbonded lid (i.e., sealed with a sheet)(paragraph 65), and wherein the lid is formed from high density polyethylene (paragraph 65).  
As to claims 45-46, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the collagen bone repair kit of Clineff and Borden as combined supra by including a high density polyethylene cover sealed with a lid sheet to hold the composition, because Cooper teaches that an outer tray should be included in a kit holding a bone graft composition in order to maintain sterility.  
Double Patenting
Claims 26-46 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-15 of U.S. Pat. No. 11,324,856, and in view of Clineff et al. (US Pat. Pub. 2008/0187571; of record in IDS) in view of D’Antonio et al. (US Pat. Pub. 2010/0098673), Bagga (US Pat. No. 8,567,162), and/or Cooper (US Pat. Pub. 2002/0112981) where indicated below.
 The teachings of the secondary references are relied upon as discussed above.
The issued claims recite a bone repair composition comprising type I collagen, type I collagen-glycosaminoglycan coprecipitate, tricalcium phosphate having a particle size of 500-1400 microns, and bioactive glass having a particle size of 500-1000 microns, wherein the glycosaminoglycan is chondroitin sulfate and the wt% of the collagen and coprecipitate is 0.2-1.5%, along with a kit comprising the composition and a package and a method for repairing a bone comprising administering the composition to the site of the defect.  The composition will develop a hydroxyapatite surface layer upon implantation as well as a color change.  
Although the issued claims do not recite hydrating the composition with autologous blood, it would have been prima facie obvious to do so in light of Clineff’s teaching that the composition should be hydrated such as by using blood and D’Antonio’s teaching that autologous blood is appropriate for use in hydrating a bone repair composition.  
Although the issued claims do not recite that the bone to be repaired has a compound or simple fracture, it would be obvious to treat such a bone defect in light of Clineff’s teaching that such compositions are useful in treating fractures.  
Although the issued claims do not recite a tray which is configured according to claims 21-25, incorporating such a tray is prima facie obvious in view of Bagga expressly teaching such a tray for holding a bone repair composition and Cooper’s teaching of a lid for such a tray comprising polyethylene.  
Although the issued claims do not recite a composition in the form of a rectangular strip, such would be obvious in view of Clineff’s teaching that a bone repair composition may be configured as a rectangular strip.
Regarding differences in amounts and ratios, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 26-46 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-15 of U.S. Pat. No. 11,090,412, and in view of Clineff et al. (US Pat. Pub. 2008/0187571; of record in IDS) in view of D’Antonio et al. (US Pat. Pub. 2010/0098673), Bagga (US Pat. No. 8,567,162), and/or Cooper (US Pat. Pub. 2002/0112981) where indicated below.
The reference claims recite a bone filling composition in the form of a rectangular strip comprising type I collagen, type I collagen-glycosaminoglycan coprecipitate wherein the glycosaminoglycan is chondroitin sulfate 4 or 6, tricalcium phosphate having a particle size of 500-1400 microns, and bioactive glass having a particle size of 500-1000 microns, and the wt% of the collagen and coprecipitate is 0.2-1.5%, along with a kit comprising the composition and a package, the kit comprising the limitations of claims 21-25, and a method for repairing a bone comprising administering the composition to the site of the defect and hydrating the composition with autologous blood, wherein the bone defect is the same as recited by claim 39.  The composition will develop a hydroxyapatite surface layer upon implantation as well as a color change.  
Regarding differences in amounts and ratios, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 26-46 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. Appl. No. 17,713,748, and in view of Clineff et al. (US Pat. Pub. 2008/0187571; of record in IDS) in view of D’Antonio et al. (US Pat. Pub. 2010/0098673), Bagga (US Pat. No. 8,567,162), and/or Cooper (US Pat. Pub. 2002/0112981) where indicated below.
 The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a bone filling composition comprising type I collagen, type I collagen-glycosaminoglycan coprecipitate, tricalcium phosphate having a particle size of 500-1400 microns, and bioactive glass having a particle size of 500-1000 microns, and the wt% of the collagen and coprecipitate is 0.2-1.5%, along with a kit comprising the composition and a package and a method for repairing a bone comprising administering the composition to the site of the defect.  The composition will develop a hydroxyapatite surface layer upon implantation as well as a color change.  
Although the reference claims do not recite hydrating the composition with autologous blood, it would have been prima facie obvious to do so in light of Clineff’s teaching that the composition should be hydrated such as by using blood and D’Antonio’s teaching that autologous blood is appropriate for use in hydrating a bone repair composition.  
Although the reference claims do not recite that the bone to be repaired has a compound or simple fracture, it would be obvious to treat such a bone defect in light of Clineff’s teaching that such compositions are useful in treating fractures.  
Although the reference claims do not recite a tray which is configured according to claims 45-46, incorporating such a tray is prima facie obvious in view of Bagga expressly teaching such a tray for holding a bone repair composition and Cooper’s teaching of a lid for such a tray comprising polyethylene.  
Although the reference claims do not recite a composition in the form of a rectangular strip, such would be obvious in view of Clineff’s teaching that a bone repair composition may be configured as a rectangular strip.
Regarding differences in amounts and ratios, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645